Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Third
Amendment”) is entered into as of the 17th day of March, 2018 by and between
Atrion Corporation, a Delaware corporation (the “Company”), and Emile A Battat
(the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive are currently parties to an Amended and
Restated Employment Agreement dated as of the August 7, 2006 (the "Amended and
Restated Employment Agreement") that was amended by a First Amendment to Amended
and Restated Employment Agreement dated as of May 26, 2011 (the “First
Amendment”) and by a Second Amendment to Amended and Restated Employment
Agreement dated as of May 24, 2016 (the “Second Amendment,” and the Amended and
Restated Employment Agreement as amended by the First Amendment and the Second
Amendment being herein referred to as the “Employment Agreement”) pursuant to
which the Executive is employed by the Company until December 31, 2021; and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to (a) change the provision setting forth how much advance notice of non-renewal
for any Additional Term (as defined in the Employment Agreement) is to be given,
(b) include provisions addressing the Executive’s retirement if it occurs during
the Employment Term, and (c) delete the provisions of the Employment Agreement
that provide for a Gross-up Payment (as defined in the Employment Agreement) to
the Executive in the event any of the payments or benefits provided to the
Executive are subject to the excise tax imposed by Section 4999 of the Code.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual provisions
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows:

 

1. CAPITALIZED TERMS. Capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the Employment Agreement.

 

2. AMENDMENT TO SECTION 2 OF THE EMPLOYMENT AGREEMENT. The third sentence of
Section 2 of the Employment Agreement is amended by deleting the reference to
“thirty (30) days” and substituting in lieu and instead thereof “six (6)
months.”

 



1

 

 

3. RETIREMENT DURING EMPLOYMENT TERM.

 

(A) Section 4(c) shall be deleted in its entirety and the following shall be
substituted in lieu and instead thereof:

 

(c) Termination Upon Retirement, Death, or Disability. The Executive's
employment shall terminate immediately upon his Retirement (as defined below) or
his death. In the event that the Executive becomes subject to a Disability (as
defined below), the Executive's employment may be terminated upon thirty (30)
days written notice by either party to the other.

 

 

(B)  Section 4(d) shall be revised by adding the following as clause (iv):

 

(iv) Retirement. The term “Retirement” shall mean voluntary termination of
employment with the Company and its Subsidiaries after attaining the age of 65.

 

(C)  Section 4(e)(v) shall be modified by adding the word “Retirement” in the
heading thereof so that said Section 4(e)(v) shall state as follows:

 

(e)(v) Termination upon Retirement, Death, or Disability. In the event the
Executive's employment is terminated pursuant to Section 4(c) hereof, the
Company shall have no further obligation under Sections 3 and 4 of this
Agreement except to pay to the Executive (or his personal representative or
guardian) a cash lump sum amount equal to the Accrued Amounts and

the Severance Payment, which shall be paid by the Company as soon as practicable
after the termination date, but in no event later than ten (10) days after the
termination of the Executive's employment. In addition, all stock options and/or
equity granted to the Executive shall fully vest and become exercisable upon the
termination date. The Company shall also provide the Executive (and/or his
spouse and dependents as applicable) with the One Year Medical Benefits.

 

4. DELETION OF SECTION 9 OF THE EMPLOYMENT AGREEMENT. Section 9 of the
Employment Agreement entitled “Excise Tax Gross-Up” is deleted in its entirety.

 

5. FULL FORCE AND EFFECT. Except as specifically amended herein, all other terms
and conditions in the Employment Agreement shall remain unchanged and shall
continue in full force and effect. From and after the date of this Third
Amendment, any and all references to the Employment Agreement shall refer to the
Employment Agreement as hereby amended.

 

6. MULTIPLE COUNTERPARTS. This Third Amendment may be executed in counterparts,
each of which for all purposes is to be deemed an original, and both of which
constitute, collectively, one agreement, but in making proof of this Third
Amendment, it shall not be necessary to produce or account for more than one
such counterpart.

 

 

 

[Signatures appear on following page.]

 

2

 



 

 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed and delivered as of the date first above written.

 

 

 

  ATRION CORPORATION       By:  /s/ David A. Battat     David A. Battat
President and Chief Executive Officer                   /s/ Emile Battat   EMILE
A BATTAT          

 



3

